1/7/2021     Case 1:20-cv-05549-BMC      Document
                               New York City              16-3
                                             Settles Lawsuit        Filed
                                                             Accusing       01/07/21
                                                                      Fire Dept.             Page
                                                                                 of Racial Bias - The 1 ofYork
                                                                                                      New  2 PageID
                                                                                                               Times #: 61
                              https://nyti.ms/1dlH3we
                                                                                                    Sign in to nytimes.com with Google



New York City Settles Lawsuit Accusing Fire Dept. of Racial     Bias
                                                      Steve Stavridis
                                                                                                         stavridisnyc@gmail.com


                                                                                                                    Continue as Steve
By Marc Santora and Michael Schwirtz

March 18, 2014


Years of legal wrangling over the racial makeup of the New York City Fire Department has led to a host of reforms, from a
court-appointed monitor to a new entrance exam and an inﬂux of recruiters into black and Hispanic neighborhoods.

On Tuesday, that long ﬁght to diversify the overwhelmingly white department came to an end with an agreement to settle
the case and pay nearly $100 million in back pay and beneﬁts to minorities whose efforts to join the department were
thwarted by what courts have ruled were institutional biases.

For Mayor Bill de Blasio, who vigorously criticized the civil rights records of both the Police and Fire Departments during
his campaign last year, the decision to settle the suit represented another sharp break from the Bloomberg
administration.

“The brave men and women of the F.D.N.Y. work tirelessly to keep us safe from harm’s way — and our administration is
committed to ensuring every New Yorker who seeks to take on this heroic role has a fair opportunity to join the ranks,”
Mr. de Blasio said in a statement.

Soon after taking ofﬁce, Mr. de Blasio announced a settlement with civil rights groups that argued that the Police
Department’s stop-and-frisk practices unfairly targeted minorities. He then announced that the city would no longer seek
to block a new law that allowed lawsuits against individual police ofﬁcers accused of racial proﬁling.

As part of the settlement on Tuesday, the Fire Department agreed to create a chief of diversity and inclusion, who will
report directly to the ﬁre commissioner, as well as a diversity advocate who will monitor hiring practices and cadet
training for discrimination.

The department also agreed to commit to ensuring that the pool of future exam takers be proportional to the overall labor
market in New York City. Out of over 42,000 people who took the last exam in 2012, over 19,000 were black, Hispanic or
Asian. More than half of New York City residents identify as a member of a minority group.



                              COOKING:Daily inspiration, delicious recipes and other updates
                                                                                                                     Sign Up
                              from Sam Sifton and NYT Cooking.


The city will also pay $98 million in back pay, including $6 million in medical beneﬁts, to those who ﬁled claims alleging
discrimination and who have already been found eligible for relief by the court.

“We are pleased with the settlement and we are optimistic that this represents a ﬁrst step by the de Blasio administration
to ensure that fair and equal hiring practices become the standard in the F.D.N.Y. from this day forward,” said John
Coombs, the president of the Vulcan Society, which represents the black applicant who ﬁled the original complaint against
the department.

The court battle began in 2007, when the United States Justice Department ﬁled a lawsuit against the department after
the Vulcan Society complained that the entrance exams used by the department were biased against minority applicants.

At the time, the department was over 90 percent white and a federal judge ruled that the entrance examination was in
violation of civil rights laws and the United States Constitution.




https://www.nytimes.com/2014/03/19/nyregion/new-york-settles-bias-lawsuit-against-fire-department.html                                   1/2
1/7/2021        Case 1:20-cv-05549-BMC      Document
                                  New York City              16-3
                                                Settles Lawsuit        Filed
                                                                Accusing       01/07/21
                                                                         Fire Dept.             Page
                                                                                    of Racial Bias - The 2 ofYork
                                                                                                         New  2 PageID
                                                                                                                  Times #: 62
The court ordered the creation of a new exam and reforms in hiring practices, including the recruitment of some of the
                                                                                Sign in to nytimes.com with Google
applicants who failed exams given in 1999 or 2002. The judge, Nicholas G. Garauﬁs   of Federal District Court in Brooklyn,
appointed Mark S. Cohen to oversee the reforms.
                                                                                                                                    Steve Stavridis
However, a federal appeals court in Manhattan ruled last spring that the district court    judge went too far in forcing the
                                                                                   stavridisnyc@gmail.com

department to revamp its hiring process.
                                                                                                                                                  Continue as Steve
While the city did not dispute the lower court ruling that the entrance exam was discriminatory, it challenged the notion
that the discrimination was intentional. The question of whether it was intentional not only affected the reputation of the
department, but also was critical in determining damages.

The appeals court ruled that there were enough questions about the impartiality of Judge Garauﬁs to require assigning
another judge to determine whether the discrimination was intentional.

At the same time, the court left in place many of the remedies ordered by Judge Garauﬁs, including the appointment of a
court monitor. The city has agreed to have Judge Garauﬁs oversee the implementation of the settlement.

Even as the litigation dragged on, a transformation began to take place in how the department recruited black and
Hispanic ﬁreﬁghters. A new exam designed to eliminate biases against minority applicants was created under the
direction of Mary Jo White, the current head of the Securities and Exchange Commission. The department increased
recruiting in minority neighborhoods and held special training sessions designed to prepare new recruits for the rigorous
training at the academy.

From 2002 to 2013, the percentage of minorities in the department grew to 16 percent from 8 percent, according to the
Fire Department.

In December, the most racially diverse cadet class in the history of the 148-year-old department graduated from the ﬁre
academy.

While the department is about 85 percent white, over 60 percent of the newly installed probationary ﬁreﬁghters are
minorities.

“We’re pleased this case has been settled and look forward to our next ﬁreﬁghter exam when we hope to attract even
more people of color,” said Salvatore J. Cassano, the Fire Department commissioner.

Though members of the Vulcan Society and their legal advisers praised Tuesday’s settlement, they said it was still
unclear how the reforms would translate within the city’s 200 or so ﬁrehouses where efforts to diversify have been met
with skepticism and sometimes hostility.

“We’ve had some really great court decisions in this case that required the city to change a lot of things,” said Darius
Charney, a lawyer with the Center for Constitutional Rights who has worked with the Vulcan Society. “But until those
changes ﬁlter down into the ﬁrehouse and we see a change in the culture of the ﬁrehouse, a lot of this stuff is really not
going to take hold.”
A version of this article appears in print on , Section A, Page 17 of the New York edition with the headline: City Settles Lawsuit Accusing Fire Dept. of Racial Bias




https://www.nytimes.com/2014/03/19/nyregion/new-york-settles-bias-lawsuit-against-fire-department.html                                                                  2/2
